DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.

Reasons for Allowance
Claims 1 and 10, none of the prior art of record teaches alone or in combination the limitation “a plurality of winding portions pointing outward away from the display area than a remaining portions of the plurality of irregularly-shaped data lines in the first sub-area.”

Claims 2-3 and 6 are dependent upon claim 1 and is thus allowed for the reason set forth above in claim 1.

Claims 11-18 are dependent upon claim 10 and is thus allowed for the reason set forth above in claim 10. 

Claim 4, none of the prior art of record teaches alone or in combination the limitation “each of the plurality of winding portions comprises a first sub-portion, a second sub- portion, and a third sub-portion, one end of the second sub-portion is 

Claims 5, 7-9 and 19-20 are dependent upon claim 4 and is thus allowed for the reason set forth above in claim 4.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LONG D PHAM/           Primary Examiner, Art Unit 2691